Per Curiam.
This action is upon a promissory note alleged to have been made by the defendant. The defense is that the defendant’s name, subscribed as maker of the note, was a forgery, and he testified as a witness on the trial that he did not sign it. In support of a motion by the plaintiff for a new trial, after verdict had been rendered for the defendant, a letter was produced, shown to have been written by the defendant to a third party, and the authorship of which is not denied, in which the defendant refers to-this action in terms which may well be regarded as recognizing his legal liability on the note. The court granted a new trial. This was a reasonable exer*33cise of the discretion which courts are to exercise in such cases. The propriety of the action of the court is very apparent, in view of the fact that the testimony of the defendant, on the issue to which the newly-discovered evidence relates, was of at least a questionable character.
(Opinion published 52 N. W. Hep. 267.)
Order affirmed.